DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 2, claims 11-16 in the reply filed on 10/7/2022 is acknowledged.  Claims 1-10 and 17-20 are withdrawn from prosecution.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/6/2020 and 10/7/2022 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0165410 A1) to Kamar et al.  (hereinafter Kamar) in view of the teachings of (GB 1590255 A) to Aranson (hereinafter Aranson). 
Kamar is directed toward sheet molding compounds.  Kamar discloses at paragraph [0039] that graphene oxide is added as a mold release compound, which is at least one layer.  Kamar discloses at paragraph [0044] that graphene oxide is added up to 5% of the weight of the molding compound, which reads on Applicants range of 01 to 10% and 02. To 5% ranges respectively.   Kamar discloses at paragraph [0055] that dyes, pigments and functionalized graphene oxide is added for a mold release.   Kamar discloses at paragraph [0029] that the sheet molding compounds contains vinyl ester resins with unsaturated polyester resins.
	Aranson is directed toward sheet molding compounds.  Kamar and Aranson are both directed toward sheet molding compounds and therefore are analogous art.  Aranson teaches at page 1, line 7 that the invention is directed toward applying in mold coatings to sheet molding compounds.  Aranson teaches at page 1, line 45 to page 2, line 4 that a coating composition of a vinyl ester resin formed by the reaction of an epoxide with an unsaturated carboxylic acid.    Aranson teaches at page 3, line 21 that it is further modified with a dicarboxylic acid anhydride that is the foundation of an unsaturated polyester.  Aranson teaches at page 2, line 20 that the vinyl ester, low shrink additive (graphene oxide fits this requirement for release additive) is dissolved in a styrene monomer.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Kamar in view of the teaching of Aranson to produce an SMC having graphene and an in-mold coating of a vinyl ester to produce a molded compound having superior surface definition and smoothness that forms a prime facie case of obviousness for claims 11-16.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766